Case 2:19-cv-08166-FMO-AFM Document 29 Filed 05/11/20 Page 1 of 1 Page ID #:748



   1

   2

   3

   4

   5

   6

   7                        UNITED STATES DISTRICT COURT

   8                      CENTRAL DISTRICT OF CALIFORNIA

   9

  10    MAURICE HARPER,                           Case No. 2:19-cv-08166-FMO (AFM)
  11                       Petitioner,
                                                  ORDER ACCEPTING FINDINGS
  12          v.
                                                  AND RECOMMENDATIONS OF
        CHRISTIAN PFEIFFER, Warden,               UNITED STATES MAGISTRATE
  13
                                                  JUDGE
  14                       Respondent.
  15

  16         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition for Writ of
  17   Habeas Corpus, records on file and the Report and Recommendation of United States
  18   Magistrate Judge. Further, the Court has engaged in a de novo review of those
  19   portions of the Report to which Petitioner has objected. The Court accepts the
  20   findings and recommendation of the Magistrate Judge.
  21         IT THEREFORE IS ORDERED that Judgment be entered (1) denying
  22   Petitioner’s request for an evidentiary hearing; and (2) denying the Petition and
  23   dismissing the action with prejudice.
  24

  25   DATED: May 11, 2020
  26
                                               _______________/s/__________________
  27                                                  FERNANDO M. OLGUIN
                                                 UNITED STATES DISTRICT JUDGE
  28
